IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1924
                            Filed February 11, 2015

STEVEN D. MCGINNIS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Marion County, Bradley McCall,

Judge.



      Steven McGinnis appeals the district court’s ruling denying his application

for postconviction relief. AFFIRMED.



      Tabitha L. Turner of Turner Law Firm, P.L.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, Edward W. Bull, County Attorney, and Tiffany J. Kragnes, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                          2



BOWER, J.

       On direct appeal, this court affirmed Steven McGinnis’s conviction,

following a jury trial, of first-degree murder. See State v. McGinnis, No. 09-1730,

2011 WL 649674, at *5-8 (Iowa Ct. App. Feb. 23, 2011) (discussing the defense

strategy of claiming McGinnis, a veteran, was suffering from an episode of

posttraumatic stress disorder (PTSD) at the time of the shooting). McGinnis

sought postconviction relief (PCR) and now appeals the district court’s denial of

his application.

       On appeal, McGinnis claims the district court erred in failing to rule his trial

counsel was ineffective in (1) failing to allow him to testify at trial, (2) failing to

seek a continuance, (3) failing to seek a change of venue, (4) failing to have a

medical expert independently evaluate him prior to trial, and (5) failing to conduct

an appropriate investigation for defense witnesses.        The postconviction court

addressed and rejected each of these claims in a thorough, well-written, and

detailed decision.     We affirm without further analysis under Iowa Court Rule

21.26(1)(d) and (e).

       Second, McGinnis further claims PCR counsel was ineffective for “failing

to ask the ultimate question” of the psychiatrist who testified during the PCR

hearing.    McGinnis finds fault with PCR counsel’s failure to ask whether

McGinnis was able to form the specific intent to commit murder at the time of the

crime due to his PTSD.       To prevail on this claim, McGinnis must prove by a

preponderance of the evidence that PCR counsel failed to perform an essential duty

and prejudice resulted. See Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001).

We do not have enough information to address whether PCR counsel’s performance
                                            3



breached an essential duty, given we have no record as to PCR counsel’s

communications with the psychiatrist prior to the PCR hearing and/or no record of

PCR counsel’s strategy. See State v. Bentley, 757 N.W.2d 257, 264 (Iowa 2008)

(“Even a lawyer is entitled to his day in court, especially when his professional

reputation is impugned.”); Brewer v. State, 444 N.W.2d 77, 83 (Iowa 1989) (“[W]e

will not reverse where counsel has made a reasonable decision concerning trial

tactics and strategy, even if such judgments ultimately fail.”).   Therefore, we

preserve this specific claim as to PCR counsel’s performance for possible

postconviction-relief proceedings, where a more complete record may be

established. See State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). We affirm the

district court’s denial of his PCR application.

       AFFIRMED.